DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the closest prior art of record fails to disclose or render obvious the combination including:
“an adaptation requirement is learned as a function of the operating point, the learned adaptation requirement is stored as a function of the operating point, and a distinction is made based on the operating point dependence between different causes of the uncertainties.”

Regarding claim 29, the closest prior art of record fails to disclose or render obvious the combination including:
“the control unit is configured to learn an adaptation requirement in an operating point-dependent manner, to store the learned adaptation requirement in an operating point- dependent manner and to differentiate between different causes of the uncertainties based on the operating point dependence.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

US 2013/0226439 to Hashemi
US 2013/0199161 to Aisaka et al.
US 2011/0265773 to Banker et al.
US 2011/0265454 to Smith et al.
US 2011/0192149 to Yasui
US 2006/0090454 to Odenall
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/D.S/Examiner, Art Unit 3746       

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746